                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

LISA R. MURPHY,                                                                     PLAINTIFF
ADC 760343

v.                               Case No. 3:19-cv-00384-LPR

BRADLEY, et al.                                                                 DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order entered in this matter on February 3, 2020, it is considered, ordered

and adjudged that Plaintiff’s case is DISMISSED without prejudice.

       IT IS SO ADJUDGED this 3rd day of February 2020.

                                                    Lee P. Rudofsky
                                                    UNITED STATES DISTRICT JUDGE
